UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1703


MICHAEL D. DAROCHA,

                Plaintiff - Appellant,

          v.

ROANOKE COUNTY GENERAL DISTRICT COURT, Traffic Division,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:10-cv-00217-gec)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Darocha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael   Darocha    appeals       the   district    court’s    order

dismissing his civil complaint for failure to state a claim on

which relief may be granted.              On appeal, we confine our review

to issues raised in the Appellant’s brief.                     See 4th Cir. R.

34(b).    Because Darocha’s informal brief does not challenge the

basis    for     the     district       court’s     disposition,     Darocha       has

forfeited appellate review of the court’s order.                     Accordingly,

we deny Darocha’s motion to expedite and affirm the judgment of

the district court.            We dispense with oral argument because the

facts    and    legal    contentions      are     adequately   presented      in   the

materials      before    the    court    and    argument    would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                           2